Case 2:20-cv-00851-BSJ Document 109 Filed 04/22/21 PageID.1668 Page 1 of 4




Stephen Sansom (#10678)
SMSansom@hollandhart.com
Brandon T. Christensen (#16420)
btchristensen@hollandhart.com
HOLLAND & HART LLP
222 South Main Street, Suite 2200
Salt Lake City, UT 84101
Tel: (801) 799-5897

Anthony R. Zeuli (Admitted Pro Hac Vice)
TZeuli@merchantgould.com
Thomas Johnson (Admitted Pro Hac Vice)
TJohnson@merchantgould.com
MERCHANT GOULD P.C.
2200 Fifth Street Towers
150 South Fifth Street
Minneapolis, MN 55402-4247
Tel: (612) 332-5300

Attorneys for Plaintiffs


       IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF UTAH,
                 SOUTHERN REGION OF THE CENTRAL DIVISION


  CRYSTAL LAGOONS U.S. CORP. AND           STIPULATED MOTION TO CONTINUE
  CRYSTAL LAGOONS TECHNOLOGIES                        HEARING
  INC.,

                  Plaintiffs,                   Case No. 2:20-cv-00851-BSJ

          vs.                                     Judge Bruce S. Jenkins

  DESERT COLOR MANAGER LLC,                    JURY TRIAL DEMANDED
  DESERT COLOR ST. GEORGE LLC, AJ
  CONSTRUCTION, INC., TRI-STATE
  VENTURES, LLC d/b/a CAREFREE
  HOMES – UTAH, COLE WEST HOME
  LLC, HOLMES HOMES, INC., SULLIVAN
  HOMES LLC, and PACIFIC AQUASCAPE
  INTERNATIONAL, INC.,

                  Defendants
Case 2:20-cv-00851-BSJ Document 109 Filed 04/22/21 PageID.1669 Page 2 of 4




       Plaintiffs Crystal Lagoons U.S. Corp. and Crystal Lagoons Technologies Inc. (“Crystal

Lagoons” or “Plaintiffs”) and Defendants DESERT COLOR MANAGER LLC, DESERT

COLOR ST. GEORGE LLC, and COLE WEST HOME LLC, (“Affected Defendants”)

respectfully request that the Court vacate and continue the hearing scheduled for Friday, April

23, 2021 to July 15, 2021 at 10 a.m. As grounds in support thereof, the parties state as follows:

       1.      The Court held a hearing in this action on April 20, 2021. The Court made

               several rulings at the hearing.

       2.      As a result of the Court’s rulings during that hearing, the Court asked Plaintiffs if

               they wished to proceed with the Hearing to Consider Proposed Revised/Amended

               Joint Preliminary Injunction Pretrial Order set for April 23, 2021 at 11:00 a.m. as

               to the Affected Defendants and the stated bases for Plaintiffs’ Motion for

               Preliminary Injunction (Docket No. 10) and the First Amended Complaint.

       3.      Plaintiffs respectfully request that the Court vacate the April 23, 2021 hearing and

               continue it until July 15, 2021 at 10 a.m. as to the Affected Defendants and the

               stated bases for Plaintiffs’ Motion for Preliminary Injunction (Docket No. 12) and

               the First Amended Complaint.

       Accordingly, there is good cause to grant this Stipulation, which is agreed to by the

Plaintiffs and Affected Defendants. For the Court’s convenience, a proposed order is submitted

herewith.

Date: April 22, 2021                  By:        /s/ Stephen M. Sansom
                                                 Stephen Sansom
                                                 Brandon T. Christensen
                                                 HOLLAND & HART LLP
                                                 222 South Main Street, Suite 2200
                                                 Salt Lake City, UT 84101



                                                   2
Case 2:20-cv-00851-BSJ Document 109 Filed 04/22/21 PageID.1670 Page 3 of 4




                                  Tel: (801) 799-5897

                                  Anthony R. Zeuli (Admitted Pro Hac Vice)
                                  Thomas Johnson (Admitted Pro Hac Vice)
                                  MERCHANT GOULD P.C.
                                  2200 Fifth Street Towers
                                  150 South Fifth Street
                                  Minneapolis, MN 55402-4247
                                  Tel: (612) 332-5300
                                  Fax: (612) 332-9081

                                  Counsel for Plaintiffs
                                  Crystal Lagoons US Corp and Crystal Lagoons
                                  Technologies Inc.


Date: April 22, 2021        By:   /s/Jared Braithwaite (with permission)
                                  Jared Braithwaite (Utah Bar No. 12455)
                                  jbraithwaite@mabr.com
                                  MASCHOFF BRENNAN
                                  111 S. Main Street, Ste. 600
                                  Salt Lake City, Utah 84111
                                  Telephone: (801) 297-1850
                                  Facsimile: (435) 252-1361

                                  R. Parrish Freeman (Utah Bar No. 7529)
                                  pfreeman@mabr.com
                                  MASCHOFF BRENNAN
                                  1389 Center Dr., Ste. 300
                                  Park City, Utah 84098
                                  Telephone: (435) 252-1360
                                  Facsimile: (435) 252-1361

                                  COUNSEL FOR DESERT COLOR ST.
                                  GEORGE, LLC; DESERT COLOR MANAGER,
                                  LLC; and PACIFIC AQUASCAPE
                                  INTERNATIONAL, INC.


Date: April 22, 2021        By:   /s/ Jared L. Inouye (with permission)
                                  Barry N. Johnson (#6255)
                                  Jared L. Inouye (#9776)


                                    3
Case 2:20-cv-00851-BSJ Document 109 Filed 04/22/21 PageID.1671 Page 4 of 4




                                  BENNETT TUELLER JOHNSON & DEERE
                                  3165 East Millrock Drive, Suite 500
                                  Salt Lake City, Utah 84121
                                  Telephone: (801) 438-2000
                                  Email: bjohnson@btjd.com; jinouye@btjd.com

                                  COUNSEL FOR COLE WEST HOME, LLC




                                    4
